ON MOTION
LOURIE, Circuit Judge.

ORDER

The Director of the Patent and Trademark Office moves to dismiss ExxonMobil *472Chemical Patents, Inc. et al.’s appeal because it is from a nonfinal order. Exxon opposes.
On reexamination, the Patent and Trademark Office (PTO) canceled the claims of Exxon’s patent. Exxon filed a civil action in the United States District Court for the District of Columbia pursuant to 35 U.S.C. § 145. Exxon alleged that the Board improperly based its rejection of the patent solely on prior art which was before the PTO examiner during the original examination of the application, and that the reexamination should have been terminated because the cited prior art did not raise a substantial new
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to dismiss is granted.
(2) Each side shall bear its own costs.